

EXHIBIT 10.1


GENERAL RELEASE AND AGREEMENT
This General Release and Agreement ("Release Agreement") is entered into by
Circor, Inc. and CIRCOR International, Inc. (collectively, "Circor" or "the
Company") and A. William Higgins (the "Executive").
WHEREAS, pursuant to Section 2(c) of the Severance Agreement entered into
between Circor, Inc. and the Executive on March 28, 2008 ("the Severance
Agreement"), the Company has agreed to pay certain severance benefits (the
“Severance Benefits”) if the Executive signs a general release of claims in a
form and manner satisfactory to the Company (“General Release”); and
WHEREAS, as additional consideration for the General Release, the Company wishes
to accelerate the vesting of certain equity awards previously made to the
Executive as set forth in Exhibit A attached hereto (the “Accelerated Equity”);
and
WHEREAS, the Company agrees to provide Executive with, and the Executive desires
to receive the Severance Benefits in the Agreement and the Accelerated Equity;
and
WHEREAS, the Executive and Circor understand that the Severance Agreement
remains in full force and effect.
NOW, THEREFORE, the Executive is provided a General Release of claims by Circor
as follows:
1.    Acceleration of Equity. In partial consideration of the General Release
below, the Company agrees to accelerate the vesting of certain tranches of
equity awards previously made to the Executive as set forth on Exhibit A
attached hereto.    


2.    Release and Waiver of Claims. In exchange for the Severance Benefits
contained in the Agreement and the Accelerated Equity, Executive hereby
RELEASES, waives, and surrenders any and all claims, demands, and causes of
action that the Executive, his heirs, executors, administrators, agents,


--------------------------------------------------------------------------------


attorneys, representatives, or assigns have or may have against the Company
based on any event or circumstance arising or occurring prior to and including
the date of Executive's execution of this Agreement, including but not limited
to any claims relating to Executive's employment or termination of employment by
the Company, any rights of continued employment, reinstatement or reemployment
by the Company, and any costs or attorneys' fees incurred by Executive,
PROVIDED, HOWEVER, that Executive is not waiving, releasing or giving up any
rights Executive may have to test the knowing and voluntary nature of the
Agreement under the Older Workers Benefit Protection Act or to workers'
compensation or unemployment insurance benefits, to earned, banked or accrued
but unused vacation pay, to vested benefits under any pension or savings plan,
to continued benefits in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, to any rights of indemnification under CIRCOR
International, Inc.'s Certificate of Incorporation, By-laws, Delaware law or the
Director and Officer Indemnification Agreement in effect between the Company and
the Executive, or to enforce the terms of this Agreement.
3.    Representations Regarding Release and Waiver of Claims. Executive
represents that he has no pending claim against the Company, has not filed a
complaint, charge or claim with any court, agency, or other tribunal against the
Company and has not assigned any claim against the Company to any person or
entity. Moreover, to confirm parties' mutual understanding and intentions with
respect to the release and waiver set forth in paragraph 1 above, Executive
specifically acknowledges and agrees as follows:
(a)
that this Agreement is intended to be a general release that permanently
extinguishes all claims by Executive against the Company (except for claims
expressly excluded by the proviso at the end of paragraph 2, above) to the
fullest extent permitted by law;



(b)
that this release includes both known and unknown claims, which means that the
Executive is finally and forever waiving and giving up claims that the Executive
does not know or suspect that he has or may have as of the date that he signs
this Agreement;



(c)
that without limiting the foregoing, Executive is waiving and giving up any
rights and claims arising under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act (ADEA), the
Older


--------------------------------------------------------------------------------


Workers Benefit Protection Act (OWBPA), the Equal Pay Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Rehabilitation Act of 1973, Executive Order 11246, the
False Claims Act, 42 U.S.C. § 1981, the Massachusetts Fair Employment Practices
Act (General Laws Ch.151B), the Massachusetts Equal Pay Act (General Laws
Ch.149, §105A), the Massachusetts Civil Rights Act (General Laws Ch.12, §§11H,
11I), the Massachusetts Equal Rights Act (General Laws Ch.93, §§102, 103); and
including any other state, municipal or other federal law, statute, public
policy, order, or regulation affecting or relating to the claims and rights of
employees, including but not limited to any state, federal or municipal law,
statute, public policy, order, or regulation of the Commonwealth of
Massachusetts; and including any and all claims and suits in tort or contract.


(d)
that Executive is waiving and giving up any claim that he has or may have to
obtain any monetary recovery or equitable relief from the Company, including,
but not limited to back pay, front pay, interest, attorney's fees and costs,
liquidated damages, contract damages, punitive, compensatory, or consequential
damages, and any other form of monetary or non-monetary relief under any theory
of law or liability whatsoever;



(e)
that Executive is waiving and giving up any claim he has or may have arising
from the terms, conditions, or circumstances of his/her employment and/or the
termination of such employment, but that the release and waiver do not affect
any claims which arise after the Effective Date of this Agreement including but
not limited to any claims for indemnification that might arise under under
CIRCOR International, Inc.'s Certificate of Incorporation, By-laws, Delaware law
or the Director and Officer Indemnification Agreement in effect between the
Company and the Executive.



4.    Release and Waiver of Age Discrimination Claims. Because this Agreement
includes a release and waiver of claims under the Age Discrimination in
Employment Act of 1967, Executive is entitled to the following disclosures to
ensure that his release and waiver of age discrimination claims is knowing and
voluntary:


(a)
Executive is advised that this Agreement affects his legal rights, and that he
should consult with an attorney prior to signing the Agreement;



(b)
Once the Executive signs the Agreement, he has an additional seven (7) days
within which to notify the Company that he wishes to revoke the Agreement;



(c)
This Release Agreement will not become effective until the eighth day following
Executive's execution of this Release Agreement (as long as Executive does not
provide timely notification of revocation).

        
5.    Ongoing Non-Competition, Solicitation and Confidentiality Obligations
Preserved. Executive specifically acknowledges and reaffirms his ongoing
obligations to the Company, including but not limited to those which are
contained in Section 7 of the Severance Agreement.


6.    Defamation and Disparagement. Executive agrees not to make any verbal or
written statement that would disparage the Company or be likely to harm its
business or reputation. In return, the


--------------------------------------------------------------------------------


Company agrees that it shall not issue any public statement that would disparage
the Executive or be likely to harm Executive's reputation. The Company further
agrees that the members of its Board of Directors and its executive officers
shall not make any verbal or written statement that would disparage Executive or
be likely to harm Executive's reputation. Nothing provided in this paragraph 6,
however, shall prevent either party from testifying truthfully in any
regulatory, court or other legal proceeding.


7.    Acceptance. Executive may accept this Agreement by delivering an executed
copy of the Agreement to:                
Alan J. Glass, General Counsel
[at the Company's home office address]


on or after Executive's Termination Date.


8.    Revocation. Executive may revoke this Release Agreement within seven (7)
days after it is executed by Executive by delivering a written notice of
revocation to:


Alan J. Glass, General Counsel
[at the Company's home office address]
    
no later than the close of business on the seventh (7th) calendar day after this
Release Agreement was signed by Executive. This Release Agreement will not
become effective or enforceable until the eighth (8th) calendar day after
Executive signs it, which date shall be known as “the Effective Date.” If
Executive revokes this Release Agreement, the parties shall have no obligations
under this Release Agreement, and this Agreement shall be considered null and
void.


9.    Non-Admission. This Agreement does not constitute and shall not be
construed as an admission by the Company that it has violated any law,
interfered with any rights, breached any obligation or otherwise engaged in any
improper or illegal conduct with respect to Executive, and the Company expressly
denies that it has engaged in any such conduct.


10.    Breach. If Executive breaches any provision of the Agreement, the Company
may withhold any remaining payments hereunder and demand repayment of any
payments already made, in which case Executive will forfeit any remaining
payments hereunder and promptly return to the Company any payments the Company
already made to Executive. Any forfeiture or repayment by Executive will be in
addition to and not in lieu of any other remedy provided for herein or otherwise
available to the Company on account of a breach by Executive, including the
Company's entitlement to seek injunctive relief from a court ordering Executive
to cease violating his obligations, recovery of any damages sustained and any
other applicable remedies on account of a breach by Executive.




CIRCOR, INC.






/s/ A. William Higgins                 By    /s/ Alan J. Glass
A. William Higgins                        
Title:    Vice President and Clerk


Date:    December 5, 2012                Date:    December 5, 2012






--------------------------------------------------------------------------------


EXHIBIT A TO GENERAL RELEASE AGREEMENT




Schedule A


Long-Term Equity Awards


Award Date
Nature of Award
#Options/RSUs
Original Vesting/Exercise Date
Accelerated Vesting/Exercise Date
3/1/2010
Stock Options
11.554
3/1/2013
12/6/2012
3/5/2012
Stock Options
8.243
3/5/2013
12/6/2012
2/26/2007
RSUs
2.577
2/26/2013
12/6/2012
2/28/2011
RSUs
2.938
2/28/2013
12/6/2012
3/1/2008
RSUs
1.647
3/1/2013
12/6/2012
3/1/2010
RSUs
5.308
3/1/2013
12/6/2012
3/2/2009
RSUs
5.536
3/2/2013
12/6/2012
3/2/2009
RSUs
1.575
3/2/2013
12/6/2012
3/5/2012
RSUs
3.564
4/5/2013
12/6/2012



Management Stock Purchase Plan RSU Awards (“MIPs”)*
Award Date
Original Vesting/Exercise Date
#Original MIPs
#MIPs vested on termination date under Plan terms
Additional #MIPs to be Vested as of 12/06/12
2/28/2011
2/28/2014
9.257
3.085
3.085
3/5/2012
3/5/2015
7.595
—
2.531

*Cash deferred into MIPs not vested will be returned in accordance with the
terms of the Management Stock Purchase Plan. Due to IRC Section 409A
limitations, payment of MIPs and return of cash will not be made until
expiration of six months from the Termination Date of December 6, 2012.
